          Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                                )
MARIAN RYAN, in her official capacity as        )
Middlesex County District Attorney; RACHAEL )
ROLLINS, in her official capacity as Suffolk    )
County District Attorney; COMMITTEE FOR )
PUBLIC COUNSEL SERVICES; and the                )
CHELSEA COLLABORATIVE, INC.,                    )
                                                )
                  Plaintiffs,                   )
                                                )
        v.                                      )
                                                )
U.S. IMMIGRATION AND CUSTOMS                    )
ENFORCEMENT; MATTHEW T.                         )
ALBENCE, in his official capacity as Acting     )            Civil Action No. 1:19-cv-11003-IT
Deputy Director of U.S. Immigration and         )
Customs Enforcement and Senior Official         )
Performing the Duties of the Director; TODD )
M. LYONS, in his official capacity as           )
Immigration and Customs Enforcement,            )
Enforcement and Removal Operations, Acting )
Field Office Director; U.S. DEPARTMENT OF )
HOMELAND SECURITY; and CHAD WOLF, )
in his official capacity as Acting Secretary of )
United States Department of Homeland Security, )
                                                )
                  Defendants.                   )
                                                )
                                                )
                                                )

                         JOINT STIPULATION ON DISCOVERY OF
                        ELECTRONICALLY STORED INFORMATION

        The parties hereby agree to the following stipulation regarding the production of
electronically stored information:

    PRODUCTION FORMAT OF ESI AND IMAGED HARD COPY DOCUMENTS

        Responsive ESI and imaged hard copy shall be produced in the format outlined below.
All ESI, except for spreadsheets and presentation files (e.g. Excel, PowerPoint) shall be rendered to
TIFF image format, and accompanied by an Opticon/Concordance® Image Cross Reference file.



1
          Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 2 of 11



All applicable metadata/database (see section 3 below) shall be extracted and provided in
Concordance® load file format.

           a. Image File Format: All documents shall be produced in black and white TIFF
              format unless the image requires color. An image requires color when color in the
              document adds emphasis to information in the document or is itself information that
              would not be readily apparent on the face of a black and white image.
           b. When producing black and white paper documents scanned to images, or rendered
              ESI, they shall be produced as 300 dpi, 1 bit, single-page TIFF files, CCITT Group
              IV (2D Compression). When producing in color, paper documents scanned to
              images, or rendered ESI, they shall be produced as 300 dpi single-page JPG. Images
              should be uniquely and sequentially Bates numbered and unless otherwise specified,
              Bates numbers should be an endorsement on each image.

                    i. All TIFF file names shall include the unique Bates number burned into the
                       image. (See section 8, below, regarding Bates number instructions.)
                   ii. All TIFF image files shall be stored with the “.tif” extension.
                  iii. Text shall be extracted from ESI. Images without extractable text shall be
                       translated using Optical Character Recognition (OCR) using standard
                       commercial-off-the-shelf (COTS) products.
                                   a. All pages of a document or all pages of a collection of paper
                                       documents that comprise a folder or other logical grouping,
                                       including a box, shall be delivered on a single piece of media.
                                   b. No image folder shall contain more than 2,000 images.

           c. Opticon/Concordance® Image Cross Reference file: Images should be
              accompanied by an Opticon load file that associates each Bates number with its
              corresponding single-page TIFF image file. The Cross Reference file should also
              contain the relative image file path for each Bates numbered page.
              The Opticon/Concordance® Image Cross Reference file is a page level load file,
              ABC00000001,OLS,D:\DatabaseName\Images with each line representing one
              image.

               Below is a sample:
                      REL000000001,,.\IMAGES\001\REL000000001.TIF,Y,,,
                      REL000000002,,.\IMAGES\001\REL000000002.TIF,,,,
                      REL000000003,,.\IMAGES\001\REL000000003.TIF,,,,
                      REL000000004,,.\IMAGES\001\REL000000004.TIF,Y,,,
                      REL000000005,,.\IMAGES\001\REL000000005.TIF,,,,

              The fields are, from left to right:
                    • Field One – (REL000000001) – the Bates Number. This value must be
                       unique for each row in the OPT file. The first page of each document must
                       match the BEGDOC# value of the respective document.
                    • Field Two – (blank) – the volume identifier. This field is not required.
                    • Field Three – (.\IMAGES\001\REL000000001.TIF) – The relative file path
                       to the image to be loaded.



2
    Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 3 of 11



            • Field Four – (Y) – the document marker. A “Y” indicates the start of a
              unique document.
            • Field Five – (blank) – The folder indicator. This field is not required, and
              typically is not used.
            • Field Six – (blank) – The box indicator. This field is not required, and
              typically is not used.
            • Field Seven – (blank) – The page count. This field is not required.

    d. Concordance® Load File: Images should also be accompanied by a flat,
       document-level load file to provide the metadata and native files containing delimited
       text that will populate fields in a searchable, flat database environment. The file
       encoding must be one of four types: Western European (Windows), Unicode
       (UTF16), Big-Endian Unicode or UTF8. The file should contain the required fields
       listed below in section 3.

                   ▪   Text delimited load files are defined using the standard Concordance
                       delimiters. For example:

                                Field Separator            ¶ or Code 020
                                Text Qualifier             þ or Code 254
                                Newline                    ® or Code 174
                                Multi-value                º or Code 167
                                Nested values              \ or Code 092


                   ▪   This load file should contain the relative file path to the individual
                       multi-page, document level text files.
                   ▪   This load file should also contain the relative file path to all provided
                       native files, such as Microsoft Excel or PowerPoint files.
                   ▪   There should be one line for every record in a collection.
                   ▪   The load file must contain a header listing the metadata/database
                       fields contained within. For example, if the data file consists of a
                       First Page of a Record (BegDoc#), Last Page of a Record (ending
                       Bates / ENDDOC#), DOCDate, File Name, and a Title, then the
                       structure may appear as follows:

                þBEGDOCþ¶þENDDOCþ¶þDOCDATEþ¶þFILENAMEþ¶þTITLEþ

    e. The extracted/OCR text should be provided for each document as a separate
       single text file. The file name should match the BEGDOC# for that specific record
       and be accompanied by the .txt extension.
    f. Directory and folder structure: The directory structure for productions should be:

                \VolumeName\LoadFiles
                \VolumeName\Images < For supporting images (can include subfolders as
                needed, should not include more than 2,000 files per folder)
                \VolumeName\Natives <Native Files location (can include subfolders as
                needed, should not include more than 2,000 files per folder)


3
             Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 4 of 11



                        \VolumeName\Text <Extracted Text files location (can include subfolders as
                        needed, should not include more than 2,000 files per folder)

        1.      Required Metadata/Database Fields
       A “✓” denotes that the indicated field should be present in the load file produced. “Other
       ESI” includes data types other than imaged hard copy materials (which should follow “Hard
       Copy” column) and email and email repositories (both of which should follow “Email”
       column). For example, “Other ESI” includes, but is not limited to, MS Office files (e.g. Excel,
       PowerPoint). With the exception of the custodian(s), Bates, family relationship, redaction,
       confidentiality and record type fields, the parties need not produce any metadata which cannot
       be populated automatically.

Field name              Field Description            Field     Field Value         Hard E-   Other
                                                     Type                          Copy mail ESI
CUSTODIAN               Custodian/Source -           Text      160                 ✓       ✓       ✓
                        format: Last, First or
                        ABC Dept.
ALL CUSTODIANS          Custodian/Source – all       Text      Unlimited                   ✓       ✓
                        custodians who had the
                        document before de-
                        duplication; format:
                        Last, First or ABC
                        Dept.
AUTHOR                  Creator of the               Text      500                                 ✓
                        document
BEGDOC#                 Start Bates (including       Text      60                  ✓       ✓       ✓
                        prefix) - No spaces
ENDDOC#                 End Bates (including         Text      60                  ✓       ✓       ✓
                        prefix) - No spaces
PGCOUNT                 Page Count                   Number    10                  ✓       ✓       ✓
GROUPID                 Contains the Group           Text      60                          ✓       ✓
                        Identifier for the family,
                        in order to group files
                        with their attachments
PARENTID                Contains the                 Text      60                          ✓       ✓
                        BEGDOC# of an
                        attachment’s parent
ATTACHIDS               Child document list;         Text –    Unlimited           ✓       ✓       ✓
                        Child Start Bates            semicolon
                                                     delimited
ATTACHLIST              List of Attachment           Text –    Unlimited                   ✓       ✓
                        filenames                    semicolon
                                                     delimited
BEGATTACH               Start Bates number of        Text      60                  ✓       ✓       ✓
                        parent



  4
             Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 5 of 11



Field name            Field Description            Field     Field Value   Hard E-   Other
                                                   Type                    Copy mail ESI
ENDATTACH             End Bates number of          Text      60            ✓    ✓    ✓
                      last attachment
RECORD TYPE           Use the following            Text      60            ✓    ✓    ✓
                      choices: Image, Loose
                      E-mail, E-mail, E-Doc,
                      Attachment, Hard Copy
                      or Other. If using
                      Other, please specify
                      what type after Other
FROM                  Sender (i.e.: e-mail         Text      160                ✓    ✓
                      address, Last name,
                      First name)
TO                    Recipient (i.e. : e-mail     Text –    Unlimited          ✓    ✓
                      address, Last name,          semicolon
                      First name)                  delimited
CC                    Carbon Copy                  Text –    Unlimited          ✓    ✓
                      Recipients (i.e.: e-mail     semicolon
                      address, Last name,          delimited
                      First name)
BCC                   Blind Carbon Copy            Text –    Unlimited          ✓    ✓
                      Recipients (i.e.: e-mail     semicolon
                      address, Last name,          delimited
                      First name)
SUBJECT               Subject line of email        Text      Unlimited          ✓
CONVINDEX             E-mail system ID used        Text      Unlimited          ✓
                      to track replies,
                      forwards, etc.
DOCDATE               Last Modified Date for       Date      MM/DD/YYYY         ✓    ✓
                      files and Sent date for e-
                      mail, this field inherits
                      the date for attachments
                      from their parent. Do
                      not provide
                      00/00/0000.
TEXT FILEPATH         Relative file path of the    Text      Unlimited     ✓    ✓    ✓
                      text file associated with
                      either the extracted text
                      or the OCR




  5
             Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 6 of 11



Field name            Field Description          Field      Field Value   Hard E-   Other
                                                 Type                     Copy mail ESI
DATE TIME SENT        Date and time Sent         Date and   MM/DD/YYYY         ✓
                      (USE TIME ZONE             Time       HH:MM:SS
                      OF COLLECTION
                      LOCALITY)
                      Numbers must be
                      populated. If date is
                      unknown, leave blank.
                      Do not provide
                      00/00/0000
DATE TIME CRTD        Date Created (USE          Date and   MM/DD/YYYY         ✓    ✓
                      TIME ZONE OF               Time       HH:MM:SS
                      COLLECTION
                      LOCALITY)
                      Numbers must be
                      populated. If date is
                      unknown, leave blank.
                      Do not provide
                      00/00/0000
DATE TIME MOD         Date Last Modified         Date and   MM/DD/YYYY         ✓    ✓
                      (USE TIME ZONE             Time       HH:MM:SS
                      OF COLLECTION
                      LOCALITY) Numbers
                      must be populated. If
                      date is unknown, leave
                      blank. Do not provide
                      00/00/0000
DATE TIME RCVD        Date Received (USE         Date and   MM/DD/YYYY         ✓
                      TIME ZONE OF               Time       HH:MM:SS
                      COLLECTION
                      LOCALITY) Numbers
                      must be populated. If
                      date is unknown, leave
                      blank. Do not provide
                      00/00/0000
FILE SIZE             Native File Size in KBs    Decimal    10                      ✓
FILE NAME             File name - name of file   Text       Unlimited               ✓
                      as it appeared in its
                      original location
FILE EXTENSION        Extension for the file     Text       10                 ✓    ✓
                      (e.g. .doc, .pdf, .wpd)
NATIVE LINK           Relative file path         Text       Unlimited          ✓    ✓
                      location to the native
                      file




  6
             Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 7 of 11



Field name            Field Description     Field   Field Value    Hard E-   Other
                                            Type                   Copy mail ESI
HASH VALUE      Identifying value of an     Text    Unlimited                ✓   ✓
                electronic record that is
                used for deduplication
                during processing. MD5
                or SHA1 hash
                algorithms may be used,
                but must be kept
                consistent throughout
                all productions and
                communicated to
                Government.
ATTACHMCOUNT    Number of attachments       Text    10                       ✓
                (any level child
                document) associated
                with a ParentID
FILE TYPE       Description that            Text    160                      ✓   ✓
                represents the file type
                to the Windows
                Operating System. E.g.,
                Adobe Portable
                Document Format,
                Microsoft Word 97 –
                2003, or Microsoft
                Office Word Open
                XML Format.
HAS HIDDEN      Identifies whether the      Text    Yes/No                   ✓   ✓
CONTENT         document has
                comments, track
                changes or other hidden
                content associated with
                it
HAS REDACTIONS  Identifies whether a        Text    Yes/No         ✓         ✓   ✓
                record has been
                produced with
                redactions; should be
                populated with Y for
                records with redactions
                and N for records
                without redactions.
CONFIDENTIALITY Identifies the              Text    160            ✓         ✓   ✓
                confidentiality of the
                document pursuant to
                the confidentiality order
                entered in the case



  7
          Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 8 of 11



    2.         De-Duplication and De-NISTing
          a. De-duplication of exact hash copies shall be performed globally – across all
             custodians at the family level. The custodian of each record shall be populated in the
             DupeCustodian field.
          b. All files found on the National Institute of Standards and Technology (NIST) list,
             commonly referred to as deNISTing, should be excluded from delivery to the
             Government. All available metadata from files withheld from delivery due to the
             deNISTing process will be available upon request.

    3.         Production of Imaged Hard Copy Records
     All imaged hard copy material shall reflect accurate document unitization including all
     attachments and container information (to be reflected in the PARENTID, ATTACHID,
     BEGATTACH, and ENDATTACH).

          a. Unitization in this context refers to identifying and marking the boundaries of
             documents within the collection, where a document is defined as the smallest
             physical fastened unit within a bundle. (e.g., staples, paperclips, rubber bands,
             folders, or tabs in a binder).
          b. The first document in the collection represents the parent document and all other
             documents will represent the children.
          c. All imaged hard copy documents shall be produced as 300 dpi single-page TIFF files,
             CCITT Group IV (2D Compression). All documents shall be produced in black and
             white TIFF format unless the image requires color. An image requires color when
             color in the document adds emphasis to information in the document or is itself
             information that would not be readily apparent on the face of a black and white
             image. Images identified as requiring color shall be produced as color 300 dpi single-
             page JPEG files.

    4.         Production of Spreadsheets and Presentation Files
    All spreadsheet and presentation files (e.g. Excel, PowerPoint) shall be produced in the
    unprocessed “as kept in the ordinary course of business” state (i.e., in native format), so long
    as they do not contain privileged information, with an associated placeholder image and
    endorsed with a unique Bates number. To the extent possible, the file produced should
    maintain the integrity of all source, custodian, application, embedded and related file system
    metadata. Metadata shall be extracted from the original native files and provided in the
    Concordance load file in accordance with Section 1 above.
     5.        Bates Number Convention
     All images should be assigned Bates numbers before production to the government. Each
     Bates number shall be a standard length, include leading zeros in the number, and be unique
     for each produced page. The numbers should be endorsed on the actual images at a location
     that does not obliterate, conceal, or interfere with any information from the source
     document. Native files should be assigned a single Bates number for the entire file which
     will represent the native document in the Opticon/ Concordance® Image Cross Reference
     file. The load/dat file will include a reference to the native file path and utilize the
     NATIVELINK metadata field). The Bates number shall not exceed 30 characters in length
     and shall include leading zeros in the numeric portion. The Bates number shall be a unique


8
            Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 9 of 11



       number given sequentially (i.e. page one of document is PREFIX0000000001, page two of
       the same document is PREFIX0000000002) to each page (when assigned to an image) or to
       each document (when assigned to a native file). If the parties agree to a rolling production,
       the numbering convention shall remain consistent throughout the entire production. There
       shall be no spaces between the prefix and numeric value. If suffixes are required, please use
       “dot notation.” Below is a sample of dot notation:

                                     Document #1                           Document #2
                  Page #1            PREFIX00000000001                     PREFIX00000000002
                  Page #2            PREFIX00000000001.002                 PREFIX00000000002.002
                  Page #3            PREFIX00000000001.003                 PREFIX00000000002.003


      6.         Media Formats for Storage and Delivery of Production Data
       Electronic documents and data shall be delivered on any of the following media:

            a.   CD-ROMs and/or DVD-R (+/-) formatted to ISO/IEC 13346 and Universal Disk
                 Format 1.02 specifications; Blu-ray.
            b.   External hard drives (USB 3.0 or higher, formatted to NTFS format specifications)
                 or flash drives.
            c.   Secure File Transfer Protocol (SFT or SFTP)
            d.   Storage media used to deliver ESI shall be appropriate to the size of the data in the
                 production.
            e.   Media should be labeled with the case name, production date, Bates range, and
                 producing party.


      7.         Virus Protection and Security for Delivery of Production Data
       Production data shall be free of computer viruses. Any files found to include a virus shall be
       quarantined by the producing party and noted in a log to be provided to the government.
       Password protected or encrypted files or media shall be provided with corresponding
       passwords and specific decryption instructions.

       8.        Transmittal Letter to Accompany Deliverables
       All deliverables should be accompanied by a transmittal letter including the production date,
       case name and number, producing party name, and Bates number range produced. Technical
       instructions on how to decrypt media should be included in the transmittal letter but the
       password should be transmitted separately.

             PROTECTIVE ORDER FOR CONFIDENTIAL INFORMATION

       The parties will meet and confer and will file a proposed Protective Order for Confidential
Information separately.




9
          Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 10 of 11



SO ORDERED.
DATED: ____________, 2020
                                                              ___________________________________
                                                              Hon. Indira Talwani
                                                              United States District Judge

       So Stipulated and agreed to by the Parties, February 20, 2020.

Dated: February 20, 2020                                      Respectfully submitted,

FOR THE PLAINTIFFS                                            FOR THE DEFENDANTS

/s/ Alicia Rubio-Spring                .                      /s/ Francesca Geova (by permission)
David J. Zimmer (BBO# 692715)                                 FRANCESCA GENOVA
   Special Assistant Attorney General                         Trial Attorney
Daryl L. Wiesen (BBO# 634872)                                 U.S. Dept. of Justice, Civil Division
Alicia Rubio-Spring (BBO# 692640)                             Office of Immigration Litigation
Katherine L. Dacey (pro hac vice)                             Box 868, Ben Franklin Station
Katherine M. Fahey (BBO# 699003)                              Washington, D.C. 20044
Christopher J.C. Herbert (BBO# 703492)                        (202) 305-1062
GOODWIN PROCTER LLP                                           Francesca.M.Genova@usdoj.gov
100 Northern Avenue                                           Attorney for Defendants
Boston, MA 02210
(617) 570-1000
DZimmer@goodwinlaw.com
DWiesen@goodwinlaw.com
ARubio-Spring@goodwinlaw.com
KDacey@goodwinlaw.com
KFahey@goodwinlaw.com
CHerbert@goodwinlaw.com

Attorneys for Plaintiffs Marian Ryan, in her official
capacity as Middlesex County District Attorney, and
Rachael Rollins, in her official capacity as Suffolk County
District Attorney

/s/ Wendy S. Wayne (by permission)
Wendy S. Wayne (BBO# 555665)
Committee for Public Counsel Services
Immigration Impact Unit
21 McGrath Highway, Somerville, MA 02143
(617) 623-0591
wwayne@publiccounsel.net

Attorney for Plaintiff the Committee for Public Counsel
Services


10
          Case 1:19-cv-11003-IT Document 84 Filed 02/20/20 Page 11 of 11




/s/ Oren N. Nimni (by permission)
Oren N. Nimni (BBO# 691821)
Lawyers for Civil Rights
61 Batterymarch St., 5th Floor
Boston, MA 02110
(617) 482-1145
onimni@lawyersforcivilrights.org

David J. Zimmer (BBO# 692715)
Daryl L. Wiesen (BBO# 634872)
Alicia Rubio-Spring (BBO# 692640)
Katherine L. Dacey (pro hac vice)
Katherine M. Fahey (BBO# 699003)
Christopher J.C. Herbert (BBO# 703492)
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
(617) 570-1000
DZimmer@goodwinlaw.com
DWiesen@goodwinlaw.com
ARubio-Spring@goodwinlaw.com
KDacey@goodwinlaw.com
KFahey@goodwinlaw.com
CHerbert@goodwinlaw.com

Attorneys for Plaintiff Chelsea Collaborative, Inc.




11
